Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsuda (US 20130245935).
With regard to claim 1 Matsuda discloses an electronic watch comprising:
a receiver configured to receive a satellite signal (19, 191 figure 1);
a positioning processor configured to acquire, based on the received satellite signal, current position information including latitude information and longitude information of a current position (11, 19 figure 1; abstract; “gps” figure 1; 111 figure 2);
a magnetic sensor configured to detect geomagnetism (201 figure 1);
a destination storage unit configured to store destination position information including latitude information and longitude information of a destination (17; 112, 17 figure 2, gps data is operable in latitude/longitude, movement setting area – 113 paragraph 64);
a navigation processor configured to perform navigation processing of causing the positioning processor to perform positioning processing (figure 2, abstract), and calculating a distance to the destination based on the current position information acquired by the positioning processing and the destination position information (abstract; paragraphs 62, 109-118), and also calculating a direction of the destination based on the current position information, the geomagnetism, and the destination position information (abstract; paragraphs 62, 109-118), and moreover 
causing a display unit to display the direction of the destination (abstract; paragraphs 62, 109-118; figures 3a-7); and
an operation device configured to cause the navigation processor to start the navigation processing when a predetermined operation is performed, wherein
the navigation processor performs, when the distance is longer than a preset threshold, the navigation processing at a first frequency during a predetermined time after the predetermined operation is performed, and performs, when the distance is shorter than or equal to a preset threshold, the navigation processing at a second frequency higher than the first frequency during the predetermined time (paragraphs 143-152; see also the discussion of accuracy - paragraphs 155-160; timing t1-5 paragraph 145).

With regard to claim 5 Matsuda discloses the electronic watch according to claim 1, wherein the navigation processor causes the display unit to display the distance to the destination in the navigation process (figures 3a-c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20130245935) in view of Honda (US 20120243383).
With regard to claim 2 (depends from claim 1) Matsuda does not disclose the claimed: 
a battery configured to supply power; and a battery remaining amount detector configured to detect a battery remaining amount of the battery, wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the battery remaining amount detector is larger than a preset threshold.
Honda teaches a battery (S2, S3 figures 6-7) configured to supply power (60 figure 2); and a battery remaining amount detector configured to detect a battery remaining amount of the battery (S2, S3 figures 6-7), wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the battery remaining amount detector is larger than a preset threshold (paragraphs 36, 91, 123 figure 6-7).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuda’s system to operate navigation processes including reception processes at separate intervals pursuant to detected battery level thresholds, such that Matsuda is includes a battery configured to supply power; and a battery remaining amount detector configured to detect a battery remaining amount of the battery, wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the battery remaining amount detector is larger than a preset threshold, as taught by Honda. The reason for doing so would have been to operate the reception, navigation, accuracy, and periodicity to manage power requirements of the system, as taught by Honda. 

With regard to claim 3 (depends from claim 1) Matsuda does not disclose the claimed: a solar cell; and a power generation amount detector configured to detect a power generation amount of the solar cell, wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the power generation amount detection unit is larger than a preset threshold.
Honda discloses 
a solar cell (70 figure 2); and
a power generation amount detector configured to detect a power generation amount of the solar cell (figure 3, S6, S11), wherein
the navigation processor performs reception when detected value detected by the power generation amount detection unit is larger than a preset threshold (figure 3, S6, S11).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuda’s system to take into account solar power generation such that the system includes a solar cell; and a power generation amount detector configured to detect a power generation amount of the solar cell, wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the power generation amount detection unit is larger than a preset threshold, as taught by Honda. The reason for doing so would have been to operate the reception, navigation, accuracy, and periodicity to manage power requirements of the system taking into account solar generation and probably reception quality, as taught by Honda. 

With regard to claim 4 (depends from claim 2) Matsuda does not disclose the claimed: a solar cell; and a power generation amount detector configured to detect a power generation amount of the solar cell, wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the power generation amount detection unit is larger than a preset threshold.
Honda discloses 
a solar cell (70 figure 2); and
a power generation amount detector configured to detect a power generation amount of the solar cell (figure 3, S6, S11), wherein
the navigation processor performs reception when detected value detected by the power generation amount detection unit is larger than a preset threshold (figure 3, S6, S11).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Matsuda’s system to take into account solar power generation such that the system includes a solar cell; and a power generation amount detector configured to detect a power generation amount of the solar cell, wherein the navigation processor performs the navigation processing at the second frequency when the distance is shorter than or equal to a preset threshold and a detected value detected by the power generation amount detection unit is larger than a preset threshold, as taught by Honda. The reason for doing so would have been to operate the reception, navigation, accuracy, and periodicity to manage power requirements of the system taking into account solar generation and probably reception quality, as taught by Honda. 

With regard to claim 6 Matsuda and Honda teach the electronic watch according to claim 2, wherein the navigation processor causes the display unit to display the distance to the destination in the navigation process (figures 3a-c).

With regard to claim 7 Matsuda and Honda teach the electronic watch according to claim 3, wherein the navigation processor causes the display unit to display the distance to the destination in the navigation process (figures 3a-c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



9-10-22
/SEAN KAYES/Primary Examiner, Art Unit 2844